PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 15-1768


MARLOW HUMBERT,

                   Plaintiff – Appellant,

            v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY; SHEILA DIXON,
former Mayor of the City of Baltimore, in her individual capacity; BALTIMORE
CITY POLICE DEPARTMENT; FREDERICK BEALEFELD, Police
Commissioner Individually and as Police Commissioner, Baltimore City Police
Department; DOMINICK GRIFFIN, Detective Individually and as Police Officer,
Baltimore City Police Department; MICHAEL BRASSELL, Police Officer
Individually and as Police Officer, Baltimore City Police Department;
CINESE CALDWELL, Laboratory Technician individually and as Police Officer,
Baltimore City Police Department; JOHN AND JANE DOES 1-20, Individually
and as currently unknown Police Officers, Baltimore City Police Department;
RICHARD AND JANE ROES 1-20, Individually and as currently unknown
Baltimore City Police Department Supervisors,

                   Defendants – Appellees,

            and

CHRIS JONES, Detective Sergeant Individually and as Police Officer, Baltimore
City Police Department; MARTIN O’MALLEY, Individually and as Governor of
the State of Maryland and former Mayor of the City of Baltimore;
KEITH MERRYMAN, Detective Individually and as Police Officer, Baltimore
City Police Department; CAPRICE SMITH, Detective Individually and as Police
Officer, Baltimore City Police Department,

                   Defendants.
                                      No. 15-2461


MARLOW HUMBERT,

                    Plaintiff – Appellant,

             v.

BALTIMORE CITY POLICE DEPARTMENT; FREDERICK BEALEFELD,
Police Commissioner Individually and as Police Commissioner, Baltimore City
Police Department; SHEILA DIXON, former Mayor of the City of Baltimore, in
her individual capacity; MAYOR AND CITY COUNCIL OF BALTIMORE CITY,

                    Defendants – Appellees,

             and

MICHAEL BRASSELL, Police Officer Individually and as Police Officer,
Baltimore City Police Department; CINESE CALDWELL, Laboratory Technician
individually and as Police Officer, Baltimore City Police Department;
DOMINICK GRIFFIN, Detective Individually and as Police Officer, Baltimore
City Police Department; JOHN AND JANE DOES, Individually and as
currently unknown Police Officers, Baltimore City Police Department;
KEITH MERRYMAN, Detective Individually and as Police Officer, Baltimore
City Police Department; MARTIN O’MALLEY, Individually and as Governor of
the State of Maryland and former Mayor of the City of Baltimore; RICHARD AND
JANE ROES 1-20; CHRIS JONES, Detective Sergeant Individually and as Police
Officer, Baltimore City Police Department; CAPRICE SMITH, Detective
Individually and as Police Officer, Baltimore City Police Department,

                    Defendants.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
William D. Quarles, Jr., District Judge. (1:11-cv-00440-WDQ)


Argued: January 25, 2017                                       Decided: August 7, 2017


                                             2
Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Reversed in part, vacated in part, and remanded with instructions by published opinion.
Chief Judge Gregory wrote the opinion, in which Judge Thacker and Judge Harris joined.


ARGUED: Charles Henry Edwards, IV, LAW OFFICE OF BARRY GLAZER, LLP,
Baltimore, Maryland, for Appellant. Suzanne Sangree, BALTIMORE CITY
DEPARTMENT OF LAW, Baltimore, Maryland, for Appellees. ON BRIEF:
George Nilson, City Solicitor, Kara Lynch, Assistant Solicitor, Colin Glynn, Assistant
Solicitor, BALTIMORE CITY DEPARTMENT OF LAW, Baltimore, Maryland, for
Appellees.




                                          3
GREGORY, Chief Judge:

       For over a year, Appellant Marlow Humbert languished in pretrial solitary

confinement, charged with committing a heinous act of sexual assault. The questionable

investigatory strategies of Baltimore City Police Department (“BPD”) officers led to

Humbert’s unlawful arrest. Afterwards, the officers failed to inform the State’s Attorney

that the victim could not positively identify Humbert and that DNA reports excluded him

as a suspect. Once the prosecutor obtained this information, he dropped the charges and

Humbert was finally freed. Humbert then initiated a suit against the officers who caused

his arrest and the government officials he believed sanctioned the deprivation of his

liberty.

       A jury determined that the officers violated Humbert’s constitutional rights and

awarded him $2.3 million in compensatory and punitive damages. The district court,

however, struck the damages award, concluding that the officers were entitled to

qualified immunity because they had probable cause to arrest Humbert. On appeal,

Humbert maintains that the district court erred in its probable cause analysis by

misinterpreting the evidence and misapplying the law. As explained below, we reverse

the district court’s judgment and remand with instructions to reinstate the jury verdict.



                                             I.

       We begin with a summary of the relevant evidence presented at trial, viewed in the

light most favorable to Humbert. Buckley v. Mukasey, 538 F.3d 306, 321 (4th Cir. 2008).



                                             4
       On April 29, 2008, a woman (the “victim”) was raped in her home in the Charles

Village neighborhood of Baltimore, Maryland. When Detective Dominic Griffin and

Sergeant Chris Jones arrived at the scene, the victim described her attacker as a 5’7”,

African-American male in his late 30s to early 40s who was fairly well-spoken. The

victim testified that Jones repeatedly asked whether the assailant was homeless, but Jones

testified that he did not recall asking this question. Griffin then transported the victim to

the hospital for a physical exam, during which her clothing was collected and physical

evidence was retrieved from her body.

       When she returned home, the victim, an experienced and well-trained artist,

sketched the assailant attempting to capture his “very distinct features.” J.A. 508. Her

sketch was discarded, however, because BPD procedure required that an officer complete

the composite sketch. The next day, the victim met with an officer to generate the

composite, but it looked generic and she attempted to redraw portions of it. The victim

testified that at some point either during or after completing the sketch, Jones showed her

a photo on his cellphone of a man he identified as her attacker. Jones testified that he did

not show “anybody a photo of anything,” J.A. 622, but later stated that if he had shown

her a photo, “it would have been to tell her what features to have drawn on the

composite,” J.A. 654. The officers created a “wanted” poster using the composite sketch

and the victim’s physical description of the assailant and disseminated it throughout the

community and to every police district in the city. They then began to receive tips

regarding people who resembled the sketch and description.



                                             5
       On May 5, 2008, Detective Caprice Smith showed the victim both a photo array of

six individuals and a photobook with about forty-five black-and-white and color printouts

of potential suspects, but the victim did not identify anyone. The victim informed Smith

that the photos were of poor quality and distorted and that she could not identify a person

of color using a black-and-white printout. On May 7, 2008—eight days after the attack—

an officer stopped Humbert a couple of blocks from the victim’s home and took a picture

of him because he resembled the wanted poster. Humbert also informed the officer that

he was homeless.

       The following evening, Jones, Smith, and Griffin drove to the victim’s home to

show her another photobook, which included Humbert’s picture. Upon seeing Humbert’s

photo—the second in the book—the victim became very emotional and started crying.

She jabbed the photo, said “that’s him,” and attempted to push the photobook away. J.A.

470. The victim testified that Humbert had some facial features similar to her attacker,

which triggered her emotional response, and Humbert’s photo looked like the picture

Jones showed her several days prior. The victim wrote “that’s him” on the back of the

photo and signed her name. She then informed Smith and Griffin that she could not

positively identify Humbert as her assailant because she needed to see him in a physical

lineup and hear his voice. The officers assured her that they were following BPD

procedure and left her home. 1


       1
         The officers testified that BPD procedure did not permit the use of physical or
voice lineups. There is, however, no evidence that this was ever communicated to the
victim.

                                            6
       Six hours later, after making two attempts to locate Humbert at outdated

addresses, the officers generated a second “wanted” flyer indicating that Humbert was

wanted for rape and disseminated it to various BPD districts. Smith also applied for an

arrest warrant stating that the victim positively identified Humbert as her attacker. 2

Finding probable cause to support the application, a court commissioner issued the arrest

warrant. In the early morning of May 10, 2008, while Humbert was at work, an officer

approached him with the wanted flyer and asked whether he was the man on the flyer.

Humbert initially said yes, then saw the word “rape” and said, “that’s not me.” J.A. 570.

The officer arrested Humbert and transported him to a police station. Humbert was later

transferred to a single cell where he remained for nearly fifteen months.

       Upon learning of Humbert’s arrest, the victim contacted Jones to tell him that she

could not positively identify Humbert as her attacker. When she went to Humbert’s

arraignment on June 23, 2008, she did not recognize Humbert.            The victim again

informed Jones that she was not positive whether Humbert was her attacker, but because

Jones assured her that the officers had DNA evidence, she agreed to testify against him.

The victim later met with Assistant State’s Attorney Joakim Tan to discuss the case, and

during her monthly conversations with Tan, she agreed to testify so long as there was

DNA evidence.



       2
         Smith, the officer who drafted the warrant application, testified that Griffin
provided her with input for the application and Jones reviewed it before she submitted it
to the court commissioner.


                                             7
       Throughout Humbert’s extensive detention, the officers requested several DNA

samples and received reports excluding him as the source of DNA found on the victim

and her clothing. They received the first report on June 2, 2008, and the last report on

December 15, 2008. Though the officers testified that prosecutors generally obtain DNA

reports directly from the crime lab, they stated that if they had the reports, they should

have given them to Tan. In fact, on May 12, 2008—two days after Humbert’s arrest—

Tan sent the officers a memorandum requesting that any and all information received by

the BPD in connection with Humbert’s case be immediately delivered to his office. On

June 23, 2008, at Humbert’s arraignment, Tan informed the court that he heard, but had

not confirmed, that Humbert’s DNA did not match any found on the victim.              Tan

declared that he needed the DNA reports for confirmation, but he did not receive them

until May 11, 2009. Tan then informed the victim that there was no DNA evidence

connecting Humbert to her attack, and he learned for the first time that the victim could

not identify Humbert and she refused to testify. On July 30, 2009, Tan entered a nolle

prosequi as to Humbert’s charges, and Humbert was finally released about fifteen months

after his arrest.


                                           II.

       On February 17, 2011, Humbert initiated this action against officers Jones, Smith,

and Griffin (hereinafter, the “Officers”), and several other state and local officials,

alleging various violations of state law and the Fourth and Fourteenth Amendments to the




                                            8
United States Constitution under 42 U.S.C. § 1983. 3 As relevant to this appeal, Humbert

asserted against the Officers claims for malicious prosecution under § 1983 and for

violations of Articles 24 and 26 of Maryland’s Declaration of Rights. Humbert alleged,

among other things, that the Officers improperly influenced the victim to identify him as

her attacker and that they arrested him without probable cause by submitting a materially

false arrest warrant application. Humbert further alleged that, after his arrest, the Officers

obtained DNA reports excluding him as the attacker, but intentionally failed to furnish

the reports to Tan or inform Tan of the victim’s inability to positively identify him until

the eve of his criminal trial.

       After the district court denied the Officers’ motion for summary judgment as to

these claims, the parties proceeded to trial. 4 The jury returned verdict sheets with several

factual findings.

       The jury found that Humbert had not proven that:

           A. …[A] reasonable officer, in [the Officers’] place, would not have
              believed that he closely matched the description of the attacker given
              by the victim.

           B. …[A] reasonable officer, in [the Officers’] place, would not have
              believed that he closely resembled the composite sketch completed
              by the victim.

       3
         Humbert also sued the Mayor and City Council of Baltimore City, BPD, former
Police Commissioner Frederick H. Bealefeld, and former Mayor Sheila Dixon
(collectively, the “Municipal Appellees”). The district court dismissed many of
Humbert’s claims, bifurcated this case, and stayed discovery as to the Municipal
Appellees until the remaining claims against the Officers were resolved.
       4
       The district court granted the motion in part as to other officers and granted
summary judgment as to some of Humbert’s claims not at issue in this appeal.

                                              9
         C. …[W]hen he was stopped by an officer he was not within blocks of
            the location where the victim’s assault took place.

         D. …[His last known] address given to the officer when he was stopped
            was less than two miles away from the location where he was
            stopped.

         E. …[The Officers] reasonably believed that when [Humbert] was
            stopped by an officer he was not wearing a stocking cap made from
            a woman’s stocking.

         F. …[H]is record did not indicate that he was 5’7”.

         G. …[H]is record did not indicate that he weighed 180 pounds.

         H. …[W]hen he was stopped by an officer he did not have a short
            haircut.

         I. …[U]pon seeing his photo in the photo book, the victim did not have
            a strong emotional reaction.

         J. …[U]pon seeing his photo in the photo book, the victim did not jab
            at the photo.

         K. …[U]pon seeing his photo in the photo book, the victim did not say
            “that’s him” without prompting.

         L. …[U]pon seeing his photo in the photo book, the victim did not
            attempt to push it away from herself.

         M. …[U]pon seeing his photo in the photo book, the victim did not sign
            her name above his picture.

         N. …[U]pon seeing his photo in the photo book, the victim did not sign
            her name on the back of his picture.

         O. …[U]pon seeing his photo in the photo book, the victim did not
            write “that’s him” on the back of his picture.

         P. …[T]he victim was threatened, promised something, or otherwise
            coerced into writing “that’s him” on the back of his picture.

J.A. 210–13, 219–21, 227–29.

      The jury further found that Humbert had proven that:

                                         10
           Q. …[T]he victim stated to [the Officers] before Mr. Humbert’s arrest
              that she could not positively identify him as her attacker.

           R. …[T]he victim told [the Officers] after Mr. Humbert was arrested
              that she could not positively identify him as her attacker.

J.A. 213, 221, 229.

       Additionally, the jury found that a reasonable officer in the Officers’ positions

would not have believed that Humbert was responsible for the rape before issuing the

arrest warrant. The jury ultimately determined that the Officers were liable for malicious

prosecution under § 1983 and awarded Humbert $2.3 million in compensatory and

punitive damages. 5 The district court, however, reserved for itself the legal question of

whether the officers were otherwise entitled to qualified immunity.

       After the trial, the Officers filed a motion for judgment as a matter of law or, in the

alternative, for a new trial and remittitur. The district court concluded that the Officers

had probable cause to arrest Humbert and were entitled to qualified immunity. The court

thereby granted the motion, struck the jury award of damages, and found no need to

address the motion for a new trial. Humbert timely appealed the court’s disposition of his

constitutional claims. The Municipal Appellees subsequently filed a motion for judgment

as a matter of law, which the district court granted. The court concluded that because the

Officers did not commit a constitutional violation, the § 1983 claims asserted against the




       5
        The district court instructed the jury that its findings as to the federal claim
would apply to the state constitutional claim. J.A. 215, 223, 231.

                                             11
Municipal Appellees could not survive. 6 Humbert timely appealed this judgment, and we

consolidated the appeals.



                                           III.

      We review de novo the district court’s grant of a post-trial motion for judgment as

a matter of law under Federal Rule of Civil Procedure 50(b). Sloas v. CSX Transp., Inc.,

616 F.3d 380, 392 (4th Cir. 2010). This Court views the evidence adduced at trial “in the

light most favorable to [Humbert], the nonmoving party, and draw[s] all reasonable

inferences in [his] favor.” Buckley, 538 F.3d at 321. As to qualified immunity, we may

reverse the district court only if “the evidence favoring the [plaintiff] is . . . legally

sufficient to overcome the defense.” Durham v. Jones, 737 F.3d 291, 298 (4th Cir. 2013)

(quoting Ortiz v. Jordan, 562 U.S. 180, 184 (2011)). We may not make credibility

determinations or weigh the evidence, but we

      must disregard all evidence favorable to the moving party that the jury is
      not required to believe. That is, the court should give credence to the
      evidence favoring the nonmovant as well as that “evidence supporting the
      moving party that is uncontradicted and unimpeached, at least to the extent
      that that evidence comes from disinterested witnesses.

Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 151 (2000) (quoting 9A Wright

& Miller, Federal Practice and Procedure § 2529, at 300 (2d ed. 1995)).




      6
         The court also noted that only a negligent supervision claim remained against
Bealefeld. After disposing of all the federal claims in the case, the court declined to
exercise supplemental jurisdiction over this state law claim and dismissed it.

                                           12
                                           IV.

      Humbert argues that the district court erred in determining that there was probable

cause to support his seizure and that the Officers were entitled to qualified immunity.

Qualified immunity shields government officials from liability in a § 1983 suit as long as

their conduct has not violated “clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). To determine whether an officer is entitled to qualified immunity, the court must

examine (1) whether the facts illustrate that the officer violated the plaintiff’s

constitutional right to be free from unreasonable seizures, and (2) whether the right was

clearly established at the time of the alleged event such that “a reasonable officer would

have understood that his conduct violated the asserted right.” Miller v. Prince George’s

County, 475 F.3d 621, 627 (4th Cir. 2007) (quoting Saucier v. Katz, 533 U.S. 194, 201–

02 (2001)). The answer to both questions must be in the affirmative to defeat the

officer’s entitlement to immunity. Id.

                                           A.

      First, viewing the evidence and the jury’s factual findings in the light most

favorable to Humbert, we must determine whether they demonstrate that the Officers’

conduct amounted to malicious prosecution under § 1983. “[A]llegations that an arrest

made pursuant to a warrant was not supported by probable cause, or claims seeking

damages for the period after legal process issued”—e.g., post-indictment or

arraignment—are considered a § 1983 malicious prosecution claim. Brooks v. City of

Winston-Salem, 85 F.3d 178, 182 (4th Cir. 1996). Such a claim “is properly understood

                                           13
as a Fourth Amendment claim for unreasonable seizure which incorporates certain

elements of the common law tort.” Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012)

(quoting Lambert v. Williams, 223 F.3d 257, 261 (4th Cir. 2000)). To succeed, a plaintiff

must show that “the defendant (1) caused (2) a seizure of the plaintiff pursuant to legal

process unsupported by probable cause, and (3) criminal proceedings terminated in [the]

plaintiff’s favor.” Id.

       The jury found that the Officers caused Humbert to be seized and criminally

prosecuted, see J.A. 214, 222, 230, and it is undisputed that the prosecutor entered a nolle

prosequi. Our analysis will therefore focus on the existence of probable cause to institute

and maintain the criminal proceedings against Humbert.

                                             1.

       Humbert contends that, though he was arrested pursuant to a warrant, his arrest

was unsupported by probable cause because it resulted from a materially false warrant

application. “‘[P]robable cause’ to justify an arrest means facts and circumstances within

the officer’s knowledge that are sufficient to warrant a prudent person, or one of

reasonable caution, in believing, in the circumstances shown, that the suspect has

committed . . . an offense.” Cahaly v. Larosa, 796 F.3d 399, 407 (4th Cir. 2015) (quoting

Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)).         Probable cause is “an objective

standard of probability that reasonable and prudent persons apply in everyday life,”

United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998), and determined by a “totality-

of-the-circumstances” approach, Illinois v. Gates, 462 U.S. 213, 230 (1983). “While



                                            14
probable cause requires more than bare suspicion, it requires less than that evidence

necessary to convict.” Gray, 137 F.3d at 769 (internal quotation marks omitted).

      A party challenging the veracity of a warrant application must show that the

officer(s) deliberately or with a “reckless disregard for the truth” made material false

statements in the warrant application, Franks v. Delaware, 438 U.S. 154, 171 (1978), or

omitted from that application “material facts with the intent to make, or with reckless

disregard of whether they thereby made, the [application] misleading,” United States v.

Colkley, 899 F.2d 297, 300 (4th Cir. 1990) (citation omitted). Reckless disregard can be

evidenced by an officer acting “with a high degree of awareness of [a statement’s]

probable falsity,” meaning that “when viewing all the evidence, the affiant must have

entertained serious doubts as to the truth of his statements or had obvious reasons to

doubt the accuracy of the information he reported.” Miller, 475 F.3d at 627 (quoting

Wilson v. Russo, 212 F.3d 781, 788 (3d Cir. 2000)). Omissions are made with reckless

disregard when the evidence demonstrates that a police officer “failed to inform the

judicial officer of facts [he] knew would negate probable cause.”              Id. (quoting

Beauchamp v. City of Noblesville, Inc., 320 F.3d 733, 743 (7th Cir. 2003)).

      Moreover, a plaintiff must demonstrate that the false statement or omission is

material, “that is, ‘necessary to the [neutral and disinterested magistrate’s] finding of

probable cause.’”    Id. at 628 (quoting Franks, 438 U.S. at 156).            To determine

materiality, the Court must “excise the offending inaccuracies and insert the facts

recklessly omitted, and then determine whether or not the corrected warrant affidavit

would establish probable cause.” Id. (quoting Wilson, 212 F.3d at 789).

                                           15
       Here, the warrant application included the victim’s description of the assault and

stated that:

       [a]n investigation was conducted, during which the victim completed a
       sketch of the suspect. It was disseminated throughout the community.
       Several leads were produced, one of which [led] to Marlow Humbert . . . .
       On May 8, 2008, his photograph was shown to the victim along with
       several other similar photographs, when the victim positively identified him
       as her attacker. Efforts were made to locate him with negative results.

J.A. 306. Humbert argues that (1) the statement that “the victim positively identified him

as her attacker” is false and (2) a “corrected” warrant application excising the statement

would not establish probable cause. The Officers contend that the statement is not false

and a corrected warrant would merely amend the statement by adding the following: “but

[the victim] stated that she felt she needed to see [Humbert] in person in a lineup and hear

his voice.” Appellees’ Br. 29. The Officers explain that the victim’s strong reaction to

Humbert’s photo and saying “that’s him” constituted a positive identification, and that

her subsequent reservations about his identity as her attacker did not diminish its veracity.

       The jury’s factual findings and the evidence adduced at trial clearly support

Humbert’s contention that the statement is false. Despite finding that the victim had a

strong emotional reaction when she viewed Humbert’s photo, said and wrote “that’s

him,” and signed her name on his photo, the jury unequivocally found that the victim

informed the Officers that she could not positively identify Humbert as her attacker. See

J.A. 213, 221, 229. Additionally, trial testimony demonstrates that the victim reacted

strongly to Humbert’s photo and said “that’s him” in part because Jones showed her a

picture of man who “looked very much like” Humbert several days prior and plainly


                                             16
stated that he was her attacker. J.A. 524. Though Jones testified to the contrary, the

procedural posture of this case requires that we credit the victim’s testimony in

Humbert’s favor and disregard Jones’s contradicted testimony as the jury was not

required to believe it. See Reeves, 530 U.S. at 301. Trial testimony also shows that Jones

repeatedly asked the victim whether her attacker was homeless and that Humbert was

homeless at the time he was stopped. Drawing all reasonable inferences in Humbert’s

favor, the evidence indicates that Jones may have shown the victim Humbert’s photo

because he presumed that Humbert was the assailant, and his actions affected her ability

to identify Humbert as her attacker. And the victim’s subsequent statements that she

could not positively identify Humbert without seeing him in person and hearing his voice

due to the poor quality of the photos in the photobook further belied the Officers’

assertion that she positively identified Humbert. This evidence undoubtedly undercut the

Officer’s ability to rely on the victim’s initial reaction to Humbert’s photo as a positive

identification.

       Viewing the evidence in the light most favorable to Humbert, we therefore

conclude that the statement that the victim positively identified Humbert as her attacker

was false and the Officers had an obvious reason to doubt its accuracy before including it

in the warrant application. As such, the inclusion of this false statement amounts to at

least recklessness.

       Regarding materiality, the parties dispute how the corrected warrant application

should be composed. Humbert argues that the entire false statement should be removed,

whereas the Officers assert that the statement should remain and we should also include

                                            17
the victim’s need to see Humbert in a lineup and hear his voice. Adopting the Officers’

version of the corrected warrant would require that we base our probable cause

determination on a plainly false statement and ignore Jones’s suggestive conduct and the

victim’s inability to identify Humbert. Instead, we will excise the false statement that the

victim positively identified Humbert and a corrected warrant would include:           (1) a

description of the assault, (2) that an investigation was conducted in which an officer

showed Humbert’s photo to the victim and identified him as the attacker, (3) that a

composite sketch was drawn and distributed throughout the area, (4) that Humbert was

one of several leads produced, (5) that the victim initially responded emotionally to

Humbert’s picture in a photobook and said “that’s him,” (6) that the victim then stated

that she could not positively identify Humbert without seeing him in person and hearing

his voice, and (7) that the Officers were unable to locate him.

       Taking this information in the light most favorable to Humbert, the corrected

warrant application would not have established probable cause to arrest Humbert. It is

clear that the probable cause supporting the Officers’ application was based primarily, if

not entirely, on the false assertion that the victim positively identified Humbert. See

Torchinsky v. Siwinski, 942 F.2d 257, 262 (4th Cir. 1991) (“It is surely reasonable for a

police officer to base his belief in probable cause on a victim’s reliable identification of

his attacker.”). The Officers contend that the victim’s initial response to Humbert’s

photo in the photobook constitutes the identification. But had the application shown that

Jones partially caused the victim’s initial response by displaying Humbert’s photo at the

beginning of the investigation and identifying him as the attacker and shown that the

                                            18
victim was ultimately unable to positively identify Humbert, that identification—the sole

basis of probable cause—would have been negated. Thus the Officers’ failure to mention

these facts was reckless. Even more, the corrected warrant would have requested that the

court commissioner issue a warrant for Humbert’s arrest merely because he was one of

several people who resembled a composite sketch, and in spite of Jones’s suggestive

conduct and the victim’s inability to identify Humbert. Such a warrant would not have

provided probable cause, “in light of all the evidence,” to arrest Humbert. Miller, 475
F.3d at 629 (quoting Pierce v. Gilchrist, 359 F.3d 1279, 1293 (10th Cir. 2004)).

       The Officers unconvincingly assert that courts have found that resemblance to a

physical description or composite sketch is enough to establish probable cause for an

arrest. See, e.g., Chambers v. Maroney, 399 U.S. 42, 46 (1975); Pasiewicz v. Lake Cty.

Forest Pres. Dist., 270 F.3d 520, 524 (7th Cir. 2001); Shriner v. Wainwright, 715 F.2d
1452, 1454 (11th Cir. 1983); United States v. Diggs, 522 F.2d 1310, 1314 (D.C. Cir.

1975). But the Officers ignore that, in those cases, the probable cause findings were

based on much more than mere resemblance. For instance, in Shriner v. Wainwright, the

Eleventh Circuit found that an officer had probable cause to stop and arrest Shriner for

committing two robberies because he bore a “striking resemblance” to a physical

description and composite sketches of the suspect provided by three witnesses, and

because he was found a day after the crimes were committed in the same county. 715
F.2d at 1454. The court reasoned that, when combined “[w]ith such a temporal and

geographic proximity, a description by witnesses of a suspect may provide a sufficient

basis for arresting an individual who closely resembles the description.” Id. Similarly, in

                                            19
Pasiewicz v. Lake County Forest Preserve District, the Seventh Circuit found probable

cause to arrest Pasiewicz for indecent exposure because he bore a “fair resemblance” to

physical descriptions given by two witnesses, and because one witness saw Pasiewicz the

day after the incident and identified him as the suspect. 270 F.3d at 524. The court

reasoned that “there was no indication that the [witnesses] were lying, or that their

information otherwise was not credible or accurate.” Id. Contrary to the Officers’ view,

the courts considered the plaintiffs’ resemblance to physical descriptions and sketches as

they examined the totality of the circumstances presented.

      The circumstances presented in the corrected application would not “warrant a

prudent person, or one of reasonable caution, in the believing, in the circumstances

shown,” that Humbert attacked the victim. Cahaly, 796 F.3d at 407. While true that

Humbert, as well as several others, resembled a composite sketch, the corrected

application also demonstrates that the Officers improperly impacted the investigation and

the victim’s reaction to Humbert’s photo in the photobook. The Officers fail to cite to

any cases where the courts were confronted with such troubling evidence. The corrected

application further shows that the victim informed the Officers that she could not identify

Humbert as her attacker, in stark contrast to the witness in Pasiewicz. The corrected

application does not include any additional information to overcome this evidence that so

clearly undermines probable cause. No judicial officer employing the totality-of-the-

circumstances approach would have issued the warrant simply because Humbert

resembled a sketch.



                                            20
       Because the facts and circumstances presented by the corrected application are not

sufficient in themselves to warrant a person of reasonable caution in the belief that

Humbert committed the offense stated in the application, we conclude that the false

statement and omitted facts are material. We are aware that “[a]n investigation need not

be perfect, but an officer who intentionally or recklessly puts lies before a magistrate, or

hides facts from him, violates the Constitution unless the untainted facts themselves

provide probable cause.” Miller, 475 F.3d at 630–31. Here, the untainted facts do not

provide probable cause. Thus the warrant was invalid and could not support Humbert’s

seizure.

                                             2.

       We must next consider whether probable cause otherwise existed to arrest

Humbert and initiate criminal proceedings against him. Despite our determination that

the warrant was invalid, Humbert’s seizure may nevertheless be justified if the arresting

officer “had adequate knowledge independent of the warrant to constitute probable

cause.” United States v. White, 342 F.2d 379, 381 (4th Cir. 1965); see Robinson v. City

of South Charleston, 662 F. App’x 216, 221 (4th Cir. Oct. 24, 2016) (unpublished)

(“[P]robable cause is sufficient to justify a public arrest under the Fourth Amendment,

regardless of the validity of the arrest warrants obtained by the officers or any

deficiencies in the affidavits supporting them.”).        Because Humbert’s malicious

prosecution claim is based on the Fourth Amendment’s right to be free from

unreasonable seizure, our inquiry is not limited to the validity of the warrant application;

Humbert must show that the legal process instituted against him was without probable

                                            21
cause. See Graves v. Mahoning County, 821 F.3d 772, 775 (6th Cir. 2016) (stating that a

plaintiff “may not prevail merely by showing that they were arrested with a defective

warrant; they must show that they were unreasonably seized”); see also Owens v. Balt.

City State’s Attorneys Office, 767 F.3d 379, 390 (4th Cir. 2014) (“Malicious prosecution

redresses injuries a plaintiff sustains as a result of a defendant’s improper initiation or

maintenance of formal proceedings against him.”).

       The district court concluded that the Officers had probable cause to arrest Humbert

because the jury found that Humbert closely matched the victim’s physical description of

her assailant, he closely resembled the composite sketch, he was stopped by an officer

“shortly” after the assault took place within blocks of the victim’s home, and the victim

“tentatively” identified him. J.A. 278. The district court, however, mischaracterized

much of the jury’s findings and the evidence adduced at trial.

       Trial testimony indicates that Humbert closely matched a generic physical

description—a 5’7”, African-American male in his late 30s to early 40s who was fairly

well-spoken—and a generic looking composite sketch of an African-American male.

Humbert was also stopped eight days after the assault in the Charles Village

neighborhood, near his homeless shelter and a couple of miles away from where his

family members resided. These facts cannot reasonably support the probable cause

needed for his arrest.    See Smith v. Munday, 848 F.3d 248, 254 (4th Cir. 2017)

(concluding that officer’s knowledge that plaintiff “had previously been convicted for

selling drugs . . . , that she was a black woman, and that she was ‘near’ the site of the

drug sale because her home address was eleven miles away” was not enough to establish

                                            22
probable cause to arrest her for possession and distribution of a controlled substance).

Courts have typically found reasonable suspicion to stop or probable cause to arrest an

individual who closely resembles a description or composite sketch when that

resemblance is combined with both geographic and temporal proximity.               See, e.g.,

Chambers, 399 U.S. at 44 (finding probable cause to arrest suspects found within an hour

of crime in vehicle matching a distinctive description about two miles from crime scene);

United States v. Quinn, 812 F.3d 694, 698 (8th Cir. 2016) (finding that officer’s location

of suspect within an hour of crime and several blocks from crime scene, combined with

matching a description, only supported a finding of reasonable suspicion); United States

v. Goodrich, 450 F.3d 552, 562 (3d Cir. 2006) (finding reasonable suspicion to support

stop of vehicle that matched a specific description and was found at the scene of a theft in

progress); Shriner, 715 F.2d at 1454 (stating that resemblance to composite sketches and

descriptions may provide probable cause for arrest of suspect when combined with

finding him one day after two crimes were committed in the same county). These cases

support a seizure occurring within only a few hours of the crime. Humbert’s presence in

Charles Village eight days later is not sufficiently proximate in time to warrant his arrest,

as emphasized by the fact that he was not arrested based on his resemblance to the

composite when initially stopped. If these facts could support probable cause, then

officers would have probable cause to arrest “any local resident[] who fit the generic

description of the day,” so long as they were found walking in their own neighborhood

more than a week after the commission of a crime. Munday, 848 F.3d at 254. “Such



                                             23
scant evidence barely meets the threshold of ‘mere suspicion,’ let alone the threshold of

probable cause.” Id.

       Moreover, the Officers can find no solace in the victim’s so-called tentative

identification, as the evidence demonstrates that the Officers improperly influenced the

investigation from its inception. Jones asked the victim multiple times whether her

assailant was homeless, and it is undisputed that Humbert was homeless at the time he

was stopped. Jones also showed the victim Humbert’s picture and identified him as her

attacker a day after the assault occurred, either during or after she completed the

composite sketch and only a few days before she saw his photo in the photobook. Again,

drawing all reasonable inferences in Humbert’s favor, the evidence indicates that Jones

inappropriately affected the victim’s ability to complete the composite sketch and

identify her attacker. Such suggestive acts unquestionably nullified the Officers’ ability

to rely on the victim’s initial reaction to Humbert’s photo. And although the district court

left these disturbing facts out of its probable cause inquiry, the jury credited this

testimony when it found in favor of Humbert despite its numerous factual findings

against him. Indeed, the jury awarded Humbert over $1 million in compensatory and

punitive damages against Jones alone. Further, the victim’s reaction was negated when

she stated that she could not positively identify Humbert without seeing him in person

and hearing his voice because of the poor quality of the photos in the photobook. The

Officers make much of the victim’s artistic background and that she saw her assailant’s

face moments before she was attacked, presumably to establish the victim’s keen sense of



                                            24
detail. Yet, even so, the victim explicitly and repeatedly informed the Officers that she

could not identify Humbert as her attacker.

      All of these facts taken together are not “sufficient to warrant a prudent person, or

one of reasonable caution, in believing, in the circumstances shown,” that Humbert

engaged in criminal activity. Cahaly, 796 F.3d at 407. Much like with the corrected

warrant application, we simply cannot see how, under the circumstances of this case, the

Officers could have reasonably concluded that they had probable cause to arrest

Humbert. At most, the circumstances would have given the Officers only reasonable

suspicion to investigate Humbert further. We therefore conclude that Humbert’s arrest

was not supported by probable cause.

      Similarly, the legal process instituted against Humbert and his resulting pretrial

detention were unsupported by probable cause.       The evidence shows that the court

commissioner made his probable cause determination by relying on a materially false and

misleading warrant application.    And during Humbert’s fifteen-month detention, the

Officers never obtained any evidence of his criminality before or after his arraignment.

To the contrary, the victim continuously informed them that she could not identify

Humbert. What is more, the Officers received reports excluding Humbert as a source of

the DNA found on the victim and her clothing—the first report on June 2, 2008, and the

last report on December 15, 2008. Yet, they did not give the reports to Assistant State’s

Attorney Tan until May 11, 2009, despite receiving a memorandum from Tan a year

earlier on May 12, 2008, expressly demanding that any and all information received by

the BPD in connection with the case be immediately delivered to his office. Drawing all

                                              25
inferences in Humbert’s favor, the Officers failed to promptly give the reports to Tan

because the victim only agreed to testify against Humbert based on their assurances that

DNA evidence supported Humbert’s guilt.            Further, they never notified Tan of the

victim’s inability to identify Humbert. It was only after Tan received the reports that he

learned from the victim herself that she could not identify Humbert and she refused to

testify.       Because the Officers withheld such substantial information from Tan, he

maintained the criminal proceedings against Humbert without any proper basis. To be

sure, once Tan finally possessed this information, he entered a nolle prosequi. Viewing

these facts in the light most favorable to Humbert, his criminal proceedings and pretrial

detention also violated his Fourth Amendment rights. Put differently, the Officers caused

legal process to be instituted and maintained against him without probable cause to

believe that he committed a crime. See Manuel v. City of Joliet, ––––U.S. ––––, 137 S.

Ct. 911, 918 (2017) (holding that pretrial detention resulting from legal process

unsupported by probable cause violates the Fourth Amendment).

           We therefore conclude that the evidence reasonably supports the jury’s verdict in

favor of Humbert’s § 1983 malicious prosecution claim. 7



           7
         The standard used for analyzing Fourth Amendment claims is the same as that
used for claims under Articles 24 and 26 of the Maryland Declaration of Rights. See
Henry v. Purnell, 652 F.3d 524, 536 (4th Cir. 2011) (stating that the standards are the
same); see also Williams v. Prince George’s County, 685 A.2d 884, 895 (Md. Ct. Spec.
App. 1996). As such, our probable cause determination applies to Humbert’s state
constitutional claims, for which the district court granted judgment in favor of the
Officers. Thus our holding that the Officers violated Humbert’s Fourth Amendment
rights requires that we reverse the district court on this claim.

                                              26
                                             B.

         Because we have determined that the Officers lacked probable cause to seize

Humbert, we must next examine whether instituting criminal process against him violated

a clearly established rule. The Officers argue that a reasonable person in the Officers’

positions would not have known that his or her actions violated a clearly established

right.

         Certainly, the Fourth Amendment right to be seized only on probable cause was

clearly established at the time of the events at issue here. Brooks, 85 F.3d at 183. The

law made clear that arresting and initiating legal process against a person without

probable cause amounts to a seizure in violation of the Fourth Amendment. Lambert,
223 F.3d at 261–62; Brooks, 85 F.3d at 183. Additionally, it was clearly established “that

the Constitution did not permit a police officer deliberately, or with reckless disregard for

the truth, to make material misrepresentations or omissions to seek a warrant that would

otherwise be without probable cause.” Miller, 475 F.3d at 631–32 (collecting cases).

The objective standard for qualified immunity accommodates the allegation of falsity or

material omissions “because a reasonable officer cannot believe a warrant is supported by

probable cause if the magistrate is misled by [stated or omitted facts] that the officer

knows or should know are false [or would negate probable cause].” Smith v. Reddy, 101
F.3d 351, 355 (4th Cir. 1996).

         Though the law was clearly established, the Officers argue that they acted

reasonably by relying on the victim’s strong reaction to Humbert’s photo and saying

“that’s him” to constitute a positive identification. For this proposition, the Officers cite

                                             27
to Reddy, in which we noted that “[t]he reasonableness of [the officer’s] conduct does not

turn on whether probable cause was, in fact, present. When an officer acts pursuant to a

warrant, the pertinent question is whether the officer could have reasonably thought there

was probable cause to seek the warrant.” Id. at 356. The plaintiff contended that it was

unreasonable for the officer to seek the warrant because the officer should have doubted

the reliability of the witnesses’ statements. Id. The Court found that the officer acted

reasonably because the witnesses’ statements were consistent with other evidence

implicating the plaintiff and confirmed by disinterested observers. Id.

       Here, however, the Officers had no reasonable basis to believe probable cause

existed to seek the warrant or initiate criminal proceedings against Humbert based on the

victim’s initial reaction to Humbert’s photo.        As stated above, the victim reacted

emotionally to seeing Humbert’s photo because his photo looked like the one Jones

showed her the day after her attack and Jones indicated that he was her assailant. No

reasonable officer could have believed that the Fourth Amendment permitted Jones’s

conduct. And any reasonable officer in the Officers’ positions would have doubted the

reliability of the victim’s initial response to Humbert’s photo and attributed it, at least in

part, to Jones’s actions. The Officers’ irrational reliance is further underscored by the

victim’s subsequent statement that she could not positively identify Humbert. Under

these circumstances, the Officers could not have reasonably believed that probable cause

existed to seek a warrant for Humbert’s arrest.

       We therefore conclude that the Officers are not entitled to qualified immunity.

Accordingly, we reverse the district court’s qualified immunity determination and

                                             28
remand to the district court with instructions to reinstate the jury’s verdict as to this

claim.



                                              V.

         Lastly, because the district court wrongly held that the Officers’ conduct did not

amount to a constitutional violation, the court never confronted whether the Municipal

Appellees violated Humbert’s Fourth Amendment rights. We therefore vacate the court’s

grant of judgment as a matter of law to the Municipal Appellees and remand for further

proceedings consistent with this opinion. 8



                                              VI.

         For the foregoing reasons, the district court’s judgments are

                                                REVERSED IN PART, VACATED IN PART,
                                                AND REMANDED WITH INSTRUCTIONS.




         8
          Humbert also argues that the district court erred by failing to resolve the
Officers’ alternative motion for a new trial. The court however found no reason to
address the motion because it entered judgment in the Officers’ favor. We conclude that
the district court did not abuse its discretion by essentially denying the motion as moot.
See Konkel v. Bob Evans Farms Inc., 165 F.3d 275, 279 (4th Cir. 1999) (stating that we
review denial of motion for new trial under Rule 50(b) for abuse of discretion).


                                              29